Exhibit 10.45

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.

LICENSE AGREEMENT

THIS LICENSE AGREEMENT, dated as of December 23, 2002, (“Agreement”), is entered
into between SRI INTERNATIONAL, a California not-for-profit corporation, having
a place of business located at 333 Ravenswood Avenue, Menlo Park, California
94025 (“SRI”), SLOAN-KETTERING INSTITUTE FOR CANCER RESEARCH, a New York
not-for-profit corporation having a place of business located at 1275 York
Avenue, New York, New York 10021 (“SKI”), SOUTHERN RESEARCH INSTITUTE, an
Alabama not-for-profit corporation, having a place of business located at 2000
Ninth Avenue South, P.O. Box 55305, Birmingham, Alabama 35255-5305 (“SoRI”)
(collectively, the “Licensor”) and ALLOS THERAPEUTICS, INC., a Delaware
corporation, having a place of business located at 11080 Circle Point Road,
Suite 200, Westminster, Colorado 80020 (“Allos”).

WITNESSETH

WHEREAS, SRI, SKI and SoRI entered into an Inter-Institutional Agreement
(SK#2259) effective July 16, 1997 (“Ownership Agreement”);

WHEREAS, as a result of the Ownership Agreement, Licensor owns or has rights in
certain patent rights and know-how generally relating to PDX;

WHEREAS, Allos desires to obtain a license under Licensor’s rights in such
patent rights and know-how to Licensor’s proprietary technology for PDX, on the
terms and subject to the conditions of this Agreement;

WHEREAS, Licensor is willing to license Licensor’s rights in such patent rights
and know-how to Licensor’s proprietary technology for PDX on the terms and
subject to the conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as set forth below.

ARTICLES

1.             DEFINITIONS

For purposes of this Agreement, the terms defined in this article shall have the
respective meanings set forth below:

1.1          “Affiliate” shall mean, with respect to any Person, any other
Person, which directly or indirectly controls, is controlled by, or is under
common control with, such Person.  A Person shall be regarded as in control of

1


--------------------------------------------------------------------------------


another Person if it owns, or directly or indirectly controls, at least fifty
percent (50%) of the voting stock or other ownership interest of the other
Person, or if it directly or indirectly possesses the power to direct or cause
the direction of the management and policies of the other Person by any means
whatsoever.

1.2          “Allos Improvements” shall mean any invention, discovery, use,
process, method, composition, formula, technique, information and data, whether
or not patentable, that constitutes an improvement to the Licensed IP, or which
is conceived, developed or reduced to practice using the Licensed IP during the
term of this Agreement, that is conceived by employees or others acting on
behalf of Allos, either alone or jointly with others.

1.3          “Commercially Reasonable Efforts” shall mean the level of efforts
and resources required to carry out a research, development or commercialization
activity with respect to a given product in a manner consistent with the efforts
a similarly situated biotechnology company would typically devote to a product
of similar market potential and profit potential resulting from its own
research, development or commercialization efforts, based on conditions then
prevailing.

1.4          Effective Date” shall mean the date as first written above.

1.5          “EU” shall mean each of the countries, individually and
collectively, which are members of the European Union as of the Effective Date.

1.6          “EU Approval” shall mean the approval of the European Medicines
Evaluation Agency.

1.7          “FDA” shall mean the United States Food and Drug Administration, or
any successor agency thereto.

1.8          “Field of Use” shall mean all diagnostic and therapeutic uses,
including human and veterinary diseases.

1.9          “First Commercial Sale” shall mean, with respect to any Product,
the first sale or other transfer of such Product by Allos, its Affiliate(s) or
Permitted Sublicensee(s) to an unaffiliated customer for resale, use or
consumption and not solely for evaluation or testing.

1.10        “IND” means an Investigational New Drug Application filed with the
FDA, or the equivalent application or filing filed with any equivalent agency or
governmental authority outside the United States (including any supranational
agency such as in the EU) necessary to commence human clinical trials in such
jurisdiction.

1.11        “Licensed IP” shall mean the Licensed Patent Rights and Licensed
Know How.

2


--------------------------------------------------------------------------------


1.12        “Licensed Know-How” shall mean all technology, information and data,
which is not generally known including, but not limited to, formulae,
procedures, protocols, techniques and results of experimentation and testing,
which are necessary or useful for Allos to practice the Licensed Patent Rights
to make, use or sell Product in the Field of Use, in which Licensor has an
ownership or licensable interest as of the Effective Date and during the License
Term.

1.13        “Licensed Patent Rights” shall mean, except for US Patent No.
5,374,726, entitled “Process for Preparing 10-Deazaaminopterins and 5,10- and
8,10- Dideazaaminopterins from Pteroic Dicarboxylic Acid Diesters,” that relates
to the manufacture of PDX, all patents and patent applications owned or
controlled by Licensor as of the Effective Date that relate to the manufacture,
use or sale of PDX, including without limitation (a) all patent applications
listed on Exhibit A; (b) all patents that have issued or in the future issue
from the patent applications described in clause (a), above, including utility,
model and design patents and certificates of invention; and, (c) all
divisionals, continuations, continuations-in-part, reissues, renewals,
extensions or additions to any such patent applications and patents set forth in
clause (a) above; all to the extent and only to the extent that Licensor has the
right to grant licenses, immunities or other rights thereunder.

1.14        “License Term” shall have the meaning set forth in Section 3.1
hereof.

1.15        “NDA” shall mean a New Drug Application filed with the FDA (as more
fully defined in 21 C.F.R. 314.5 et seq.), or the equivalent application filed
with any equivalent agency or governmental authority outside the United States
(including any supra-national agency such as in the EU), the filing of which is
necessary to market and sell Products.

1.16        “Net Sales” shall mean, with respect to any Product, the total
amount invoiced by Allos, its Affiliates or Permitted Sublicensees to each Third
Party receiving Product, less: (a) discounts, including cash and quantity
discounts, charge-back payments and rebates granted to managed health care
organizations or to federal, state and local governments, their agencies,
purchasers and reimbursers or to trade customers; (b) credits or allowances
actually granted upon claims, damaged goods, rejections or returns of such
Products, including recalls; (c) freight, postage, shipping, transportation and
insurance charges actually allowed or paid for delivery of Products to the
extent billed; (d) sales (such as value-added tax or its equivalent) and excise
taxes, other consumption taxes, customs duties and compulsory payments to
governmental authorities and any other governmental charges imposed upon the
importation, use or sale of such Product (excluding any taxes paid on the income
from such sales).  Notwithstanding the foregoing, amounts received by Allos, its

3


--------------------------------------------------------------------------------


Affiliates or Permitted Sublicensees for the sale of Product among Allos, its
Affiliates and Permitted Sublicensees for resale shall not be included in the
computation of Net Sales hereunder.

If Allos, its Affiliate or Permitted Sublicensee sells a Product in the form of
a combination product containing one or more active ingredients in addition to
Product, Net Sales for such combination product will be calculated by
multiplying actual Net Sales thereof by the fraction A/(A+B) where A is the
invoice price of the Product if sold separately, and B is the total invoice
price of the other active ingredient or ingredients in the combination, if sold
separately.  If, on a country-by-country basis, the other active ingredient or
ingredients in the combination are not sold separately in said country, Net
Sales shall be calculated by multiplying actual Net Sales thereof by the
fraction A/C where A is the invoice price of the Product if sold separately, and
C is the invoice price of the combination product.  If, on a country-by-country
basis, the Product is not sold separately in said country, Net Sales shall be
determined by the parties in good faith on the basis of the fair market value of
the Product.

1.17        “Person” shall mean an individual, corporation, limited liability
corporation, partnership, trust, business trust, association, joint stock
company, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

1.18        “PDX” shall mean 10-Propargyl-10-Deazaaminopterin [ * ].

1.19        “Phase I Trial” shall mean a human clinical trial that satisfies the
requirements for a Phase 1 study as defined in 21 C.F.R. Part 312.21(a) (or its
successor regulation).

1.20        “Phase II Trial” shall mean a human clinical trial that satisfies
the requirements for a Phase 2 study as defined in 21 C.F.R. Part 312.21(b) (or
its successor regulation).

1.21        “Phase III Trial” shall mean a human clinical trial that satisfies
the requirements for a Phase 3 study as defined in 21 C.F.R. Part 312.21(c) (or
its successor regulation).

1.22        “Product” shall mean any formulation of PDX.

1.23        “Product Data Package” shall mean the following information and data
directly related to PDX in the possession or control of Licensor as of the
Effective Date: (a) all regulatory documents filed and maintained in connection
with PDX; (b) pre-clinical and clinical development protocols, data, and
reports; (c) manufacturing development technical reports; (d) toxicology
reports; and (e) such other information and data specifically identified in
Exhibit C attached hereto.

4


--------------------------------------------------------------------------------


1.24        “Sublicense Revenue” shall mean any and all revenues received by
Allos from a Third Party as consideration for the grant of a sublicense to the
rights granted to Allos by Licensor under Section 2.1, excluding sums received:
(a) as royalties; (b) for the purchase of an equity interest in Allos at fair
market value, specifically excluding any premium to the then-current share price
paid by the sublicensee, which premium shall count towards Sublicense Revenue;
(c) for research and development work performed by or on behalf of Allos as
demonstrated by actual expense incurred by Allos; (d) for purchase of a supply
of Product; (e) for repayment of any loans, credit or credit line extended by
Allos to a Permitted Sublicensee; (e) in the form of a loan, as credit or
pursuant to a credit line to Allos.

1.25        “Territory” shall mean worldwide.

1.26        “Third Party” shall mean any Person other than Licensor and Allos,
and an Affiliate of either Licensor or Allos.

1.27        “Valid Patent Claim” shall mean either (a) a claim of an issued and
unexpired patent covering the Licensed Patent Rights, which has not been held
permanently revoked, unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise or (b) a claim of a
pending patent application included within the Licensed Patent Rights, which
claim was filed in good faith and has not been abandoned or finally disallowed
without the possibility of appeal or refiling of such application.

2.             LICENSE GRANT, TRANSFER OF TECHNOLOGY, FUTURE RESEARCH AND
DEVELOPMENT

2.1          License Grant to Allos.  Licensor hereby grants to Allos an
exclusive royalty-bearing license (with the right to grant sublicenses in
accordance with Section 2.2) under the Licensed IP to make, have made, use, sell
and import Products in the Field of Use in the Territory.

2.2          Sublicenses.  Allos shall not grant sublicenses under the license
grant of Section 2.1 to any Third Party without the prior express written
consent of Licensor, which consent shall not be unreasonably withheld,
conditioned or delayed (each a “Sublicense”).  Allos shall deliver a copy of
each Sublicense under this Agreement to Licensor promptly after execution
thereof.  Each sublicense permitted under this Section 2.2 shall be subject to
the terms and conditions of this Agreement (other than remuneration to be
received by Allos, the terms of which can be different from this Agreement) and
shall provide that the sublicensee (each a “Permitted Sublicensee”) shall not
have the right to grant further sublicenses

5


--------------------------------------------------------------------------------


thereunder.  Allos shall be responsible for reporting to Licensor, and paying to
Licensor, sublicense fees and royalties based on all Products sold by each
Permitted Sublicensee, as set forth in Paragraph 3.1 below.  Notwithstanding the
provisions of this Section 2.2, Allos shall be permitted, without the prior
written consent of Licensor, to grant sublicenses (without the right to grant
further sublicenses) to (a) its Affiliates for any purpose, (b) Third Parties
for purposes of manufacturing the Product for eventual sale by Allos, its
Affilates and Permitted Sublicensees, (c) Third Parties for the purpose of
marketing approved Product, and (d) Third Parties for the purposes of
co-marketing/co-promotion in which Allos retains [ * ] or more of the
co-marketing/co-promotion rights.

2.3          Reservation of Certain Rights.  Notwithstanding the foregoing, the
license granted to Allos under this Agreement is subject to the reservation of
the right of Licensor (a) to practice the processes and methods to use products
and practice the claims of the Licensed Patent Rights or which constitute
Licensed Know-How solely for Licensor’s internal, non-commercial research
purposes, specifically excluding the right to make PDX for use in clinical
trials, and (b) certain rights in favor of the United States Government pursuant
to Title 35 United States Code Chapter 18 and the regulations promulgated
thereunder.

2.4          Option to New Technology.  If in the exercise of its rights
reserved under Section 2.3, Licensor develops, conceives or reduces to practice
any invention, discovery, use, process, method, composition, formula, technique,
information and data, whether or not patentable, that directly relates to the
manufacture, use or sale of PDX or impedes Allos’ ability to make, use and sell
PDX (“New Technology”), Licensor shall disclose to Allos such New Technology in
reasonable written detail promptly after Licensor has notice of its
development.  Within thirty (30) days after receiving such New Technology
disclosure, Allos shall notify Licensor in writing as to whether Allos desires
to enter into negotiations to obtain an exclusive license under the intellectual
property rights associated with the New Technology.  In such event, Allos and
Licensor shall negotiate in good faith for a period of up to [ * ] (the
“Negotiation Period”) to enter into a definitive agreement on mutually agreeable
terms and conditions that are commercially reasonable and appropriate for
transactions similar in type and scope.  If Allos does not provide written
notice to Licensor within such thirty (30) day period of its election to
negotiate such a transaction, or if, after entering into such negotiations, the
parties are unable to enter into a definitive agreement for such transaction
within the Negotiation Period, Licensor shall be free to license such New
Technology to a Permitted Sublicensee; provided, however, that the terms and
conditions of any proposed transaction with a Permitted Sublicensee may not be,
when taken as a whole, more favorable to such Permitted Sublicensee than were
the terms and conditions in the most favorable offer

6


--------------------------------------------------------------------------------


made by Licensor to Allos during the course of the parties’ negotiations for
such a transaction.

2.5          Transfer of Technology.

2.5.1       Within thirty (30) days of the Effective Date, Licensor shall use
reasonable efforts to transfer to Allos the Product Data Package and all other
supporting regulatory, manufacturing, pharmacology, toxicology and clinical
information necessary for further clinical development of PDX that is in
Licensor’s possession and control.  Allos shall co-operate with Licensor in
identifying specific data and information that it considers to be part of the
Product Data Package for PDX that is not listed in Exhibit C.  Specifically
excluded from the Product Data Package and Licensor’s technology transfer
obligation is the clinical data package for edatrexate (“EDX”), provided,
however, that if requested by Allos the EDX data would be provided under the
payment terms of Section 2.6.2.  Any additional data and information that is
identified by the parties during the meetings contemplated in Section 2.6.1
below shall be transferred to Allos by Licensor as soon as practicable follow
such meetings.

2.5.2       As soon as practicable after the Effective Date, but within no more
than forty-five (45) days, SKI will transfer to Allos [ * ] of PDX (such
quantity of PDX to be used by Allos at Allos’ sole discretion, but not for human
use).

2.5.3       On or before January 31, 2003, or some other time frame to be
mutually agreed upon by SKI and Allos, SKI also agrees to transfer to Allos,
subject to FDA approval, sponsorship and ownership of the current IND held by
SKI, under which ongoing Phase I Trials and Phase II Trials of PDX are being
conducted by SKI, and SKI shall take all actions, and deliver such documents, as
are reasonably necessary to transfer sponsorship of and title in such IND to
Allos.

2.6          Technical Assistance.

2.6.1       In addition to the provisions set forth in Section 2.5 above, during
the [ * ] period following the Effective Date (the “Technical Assistance
Period”), Licensor agrees to provide technical assistance to Allos, at no charge
to Allos, as follows: (a) SKI shall participate in a face-to-face meeting
between Allos’ PDX development team and SKI’s technical personnel that have been
involved with the pre-clinical and clinical development of PDX, such meeting to
take place at SKI’s facility at a mutually convenient time for the parties; and
(b) SoRI agrees to participate

7


--------------------------------------------------------------------------------


in a meeting between Allos, Allos’ Third Party contract manufacturer, and SoRI’s
technical personnel that have been involved in the development of manufacturing
processes for PDX, at a time and place mutually convenient to Allos and SoRI. 
Allos shall be responsible for any out-of-pocket travel and other expenses it
incurs to participate in such meetings.  In addition, following such meeting(s),
and for the longer of: (y) thirty (30) days; or (z) the remainder of the
Technical Assistance Period, Licensor shall allow reasonable access to
Licensor’s relevant technical personnel to address inquiries from Allos and to
complete an effective transition of the Licensed IP.

2.6.2       Following the Technical Assistance Period, during the term of this
Agreement, upon reasonable notice and during normal business hours, Licensor
shall (a) provide such technical assistance regarding the Licensed IP as Allos
reasonably requests to conduct its activities contemplated by this Agreement;
and (b) make available to Allos such technical personnel of Licensor as
reasonably necessary to provide the foregoing technical assistance.  Allos shall
pay Licensor its standard research costs for any such technical assistance
together with all reasonable out-of-pocket travel and other expenses incurred by
Licensor in providing such technical assistance.  Licensor shall seek Allos’
written approval in advance of any travel or other significant out of pocket
expenses.  At the request of Allos, Licensor shall provide Allos with estimates
of the anticipated costs of any requested technical assistance prior to
undertaking such technical assistance.

2.6.3       Except for commercial manufacturing, Allos shall give Licensor first
consideration to provide any technical assistance, and to provide any contract
research or development services to Allos, regarding the research and
development of potential and actual Products; provided that Licensor has the
capability to provide such technical assistance and/or contract research or
development services and the resources to accomplish Allos’ objectives, and can
offer pricing that is competitive with any Third Party options.

2.7          Development Plan.  Within [ * ] of the Effective Date, Allos shall
prepare and submit to Licensor an initial Clinical Development Plan for PDX to
be attached hereto as Exhibit B.

2.8          Clinical Trials.

2.8.1       Sponsorship of On-Going Trials.  Upon transfer of the IND to Allos,
with regard to such ongoing clinical trials initiated by SKI prior to the
Effective Date, Allos shall support each of such trial(s) under Allos’ IND
pursuant to a separate clinical trial agreement to

8


--------------------------------------------------------------------------------


be negotiated between SKI and Allos (“Allos/SKI Trials”) in accordance with
Section 2.8.2.

2.8.2       Allos/SKI Trials.  Any clinical trial agreement covering Allos/SKI
Trials shall grant to Allos all rights customary in such agreements, and shall
require Allos to support each such trial on a per patient cost basis to be
mutually agreed upon by SKI and Allos.  Such per patient costs shall cover only
those costs accrued after the Effective Date.  SKI shall provide the study drug
PDX formulated for use in Allos/SKI Trials until such time Allos is in a
position to provide formulated study drug for the conduct of Allos/SKI Trials,
or until the SKI inventory of PDX is exhausted.

2.8.3       SKI Trials.  SKI may propose to Allos additional clinical trials
involving PDX, which Allos, at its sole discretion, may allow under the Allos
IND but for which Allos shall have no financial obligation (“SKI Trials”).  SKI
Trials shall be fully funded by SKI.  Allos shall have no obligations with
regard to SKI Trials except its regulatory reporting obligations under the Allos
IND.  SKI shall provide Allos with copies of such data and results as necessary
to allow Allos to comply with any applicable regulatory requirements with
respect to the IND transferred to Allos pursuant to Section 2.5.3.  SKI shall
provide formulated study drug for SKI Trials at its expense.  SKI shall have the
right to publish the results of SKI Trials, subject to Section 7.4. 
Notwithstanding the above, SKI may not conduct any SKI Trials after the
Effective Date without the prior written approval of Allos.  Any proposal from
SKI to Allos for SKI Trials shall be discussed by the JAC as to the merits of
the proposed trial and its suitability in terms of Allos’ overall registration
strategy for PDX.  The JAC shall advise Allos as to whether such SKI Trials
should be permitted under the Allos IND however, permission to initiate such a
trial shall be at the sole discretion of Allos.  In the event Allos decides to
withhold its permission to conduct the trial proposed by SKI, in the spirit of
collaboration, Allos agrees to inform SKI of the factors impacting its decision
and consider in good faith any rebuttals that SKI may make with regard to such
factors and review its decision accordingly.

2.8.4       Future Proposed Trials.  After transfer of the IND, Allos may choose
to conduct clinical trials of PDX under its sponsorship and at its expense using
its supplies of study drug (“Allos Trials”).  SKI may also propose to Allos
additional clinical trials involving PDX, which Allos, at its discretion, may
elect to sponsor as an Allos Trial pursuant to a clinical trial agreement to be
negotiated between the parties.  Notwithstanding the foregoing, Allos agrees (a)
[ * ], and (b) [ * ].

9


--------------------------------------------------------------------------------


2.9          Disclosure of Licensor Patents.  With the exception of US Patent
No. 5,374,726, entitled “Process for Preparing 10-Deazaaminopterins and 5,10 and
8,10-Dideazaaminopterins from Pteroic Dicarboxylic Acid Diesters,” that relates
to the manufacture of PDX, Licensor represent that as of the Effective Date
Licensor owns or controls no other patents claiming composition, methods of use,
or methods of manufacture of PDX other than the Licensed Patent Rights.

2.10        Abandonment of Patent.  Licensor hereby represents that, as soon as
practicable, on or after the Effective Date, Licensor shall abandon and put into
the public domain US Patent No. 5,374,726, entitled “Process for Preparing
10-Deazaaminopterins and 5,10- and 8,10-Dideazaaminopterins from Pteroic
Dicarboxylic Acid Diesters.”

3.             FEES, ROYALTIES AND MILESTONE PAYMENTS

3.1          Royalties and Sublicense Fees.

3.1.1       As consideration for the rights granted to Allos herein, during the
License Term (as defined below), Allos shall pay to Licensor the following
royalties on annual Net Sales of Products sold by or on behalf of Allos, its
Affiliates and Permitted Sublicensees: [ * ].

For purposes of this Agreement, the “License Term” shall mean, on a
country-by-country basis, the longer of (a) the period of time until the last to
expire patent in the Licensed Patent Rights in any country in the Territory or
(b) [ * ] from the First Commercial Sale in the respective country; provided,
however, that in the event that the last to expire patent in the Licensed Patent
Rights expires prior to the [ * ] anniversary of the First Commercial Sale in
the respective country, Allos shall pay to Licensor the amounts set forth in
Section 3.1.1 until the [ * ] anniversary of the First Commercial Sale as
compensation for (i) Allos’ rights to use the Licensed Know-How and (ii) in lieu
of payment of any annual minimum royalties during the period of this Agreement
prior to the First Commercial Sale.

3.1.2       If, during the License Term, Allos deems it necessary to seek or
obtain a license from any Third Party in order to develop and commercialize
Product, Allos shall be entitled to offset against royalties otherwise due to
Licensor under Section 3.1.1 above an amount equal to [ * ] of any royalties or
other fees paid by Allos to such Third Party under such license; provided,
however, in no event shall such deduction reduce the royalties otherwise payable
to Licensor during any calendar year by more than [ * ].

10


--------------------------------------------------------------------------------


3.1.3       As consideration for the right to grant Sublicenses pursuant to
section 2.2 herein, in addition to the royalties set forth in Section 3.1.1 and
payments set forth in Sections 3.2 and 3.3, Allos shall pay to Licensor the
following sublicense fees for the duration of the License Term: (i) [ * ] of all
Sublicense Revenue, received from Permitted Sublicensees in the event the
Sublicense is entered into prior to or on the [ * ] anniversary of the Effective
Date, (ii) [ * ] of all Sublicense Revenue, received from Permitted Sublicensees
in the event the Sublicense is entered into after the [ * ] anniversary of the
Effective Date but prior to or on the [ * ] anniversary of the Effective Date,
and (iii) [ * ] of all Sublicense Revenue, received from Permitted Sublicensees
in the event the Sublicense is entered into after the [ * ] anniversary of the
Effective Date.

3.2          License Fee.  Allos shall pay to Licensor a license fee of two
million dollars ($2,000,000) upon the Effective Date (“License Fee”).

3.3          Milestone Payments.  Allos shall pay to Licensor the following
one-time milestone payments within [ * ] of the date of achieving each
milestone:

Milestone

 

Amount

 

[ * ]

 

[ * ]

 

 

Each milestone payment set forth in this Section 3.3 shall be payable by Allos
only once; provided, however, in the event that [ * ].

3.4          Payments are Non-refundable.  All payments made to Licensor under
this Article 3 are non-refundable.  Failure to make the milestone payments set
forth in Section 3.3 shall be deemed a material breach of this Agreement.

4.             ROYALTY REPORTS AND ACCOUNTING

4.1          Reports, Exchange Rates.  During the term of this Agreement
following the First Commercial Sale of a Product, Allos shall furnish to
Licensor a quarterly written report showing in reasonably specific detail, on a
country-by-country basis (a) the gross sales of each Product sold by Allos, its
Affiliates and its Permitted Sublicensees in the Territory during the reporting
period and the calculation of the Net Sales from such gross sales; (b) the
royalties and sublicense fees payable in United States dollars, if any, which
shall have accrued hereunder based upon the Net Sales of each Product; (c) the
withholding taxes, if any, required by law to be deducted in respect of such
sales; and (d) for the last quarter of each calendar year, the aggregate
royalties and sublicense fees accrued on the Net Sales during such calendar
year.  With respect to sales of Products invoiced in

11


--------------------------------------------------------------------------------


United States dollars, the gross sales, the Net Sales, and royalties and
sublicense fees payable shall be expressed in United States dollars.  With
respect to sales of Products invoiced in a currency other than United States
dollars, the gross sales, the Net Sales and royalties and sublicense fees
payable shall be expressed in the domestic currency of the party making the sale
together with the United States dollar equivalent of the royalty payable,
calculated using the average closing buying rate for such currency quoted in the
continental terms method of quoting exchange rates (local currency per US$1) by
Bank of America NT&SA in London, England on each of the last business day of
each month in the quarter prior to the date of payment.  Reports shall be due on
the thirtieth (30th) day following the close of each quarter and payment shall
be due on the date of such report.  Allos shall keep complete and accurate
records in sufficient detail to properly reflect all gross sales and the Net
Sales and to enable the royalties and sublicense fees payable hereunder to be
determined.  Allos shall be responsible for reporting to Licensor regarding all
Products sold by Affiliates and Permitted Sublicensees and for paying to
Licensor the payments due pursuant to Article 3 hereof.

4.2          Audits.

4.2.1       Upon the written request of Licensor, and not more than once in each
calendar year, Allos shall permit an independent certified public accounting
firm of nationally recognized standing, selected by Licensor and reasonably
acceptable to Allos, at Licensor’s expense, to have access during normal
business hours to such of the records of Allos as may be reasonably necessary to
verify the accuracy of the royalty reports hereunder for any year ending not
more than thirty-six (36) months prior to the date of such request.  The
accounting firm shall disclose to Licensor only whether the records are correct
or not and the specific details concerning any discrepancies.  No other
information shall be shared.

4.2.2       If such accounting firm concludes that additional royalties and
sublicense fees were owed during such period, Allos shall pay the additional
royalties and sublicense fees within thirty (30) days of the date Licensor
delivers to Allos such accounting firm’s written report so concluding.  The fees
charged by such accounting firm shall be paid by Licensor; provided, however, if
the audit discloses that the royalties and sublicense fees payable by Allos for
the audited period are more than [ * ] of the royalties and sublicense fees
actually paid for such period, then Allos shall pay the reasonable fees and
expenses charged by such accounting firm.

4.2.3       Allos shall include in each Sublicense granted by it pursuant to
this Agreement a provision requiring the Permitted Sublicensee to make reports
to Allos, to keep and maintain records of sales made

12


--------------------------------------------------------------------------------


pursuant to such Sublicense and to grant access to such records by an
independent certified public accounting firm of nationally recognized standing
to the same extent required of Allos under this Agreement.  Upon the expiration
of thirty-six (36) months following the end of any year, the calculation of
royalties and sublicense fees payable with respect to such year shall be binding
and conclusive upon Licensor, Allos, and its Affiliates and Permitted
Sublicensees.

4.2.4       The provisions of this Section 4.2 shall survive the termination or
expiration of this Agreement for a period of three (3) years following the last
sale of Product by Allos, its Affiliates and Permitted Sublicensees.

4.3          Confidential Financial Information.  Licensor shall treat all
financial information subject to review under this article or under any
sublicense agreement as confidential, and shall cause its accounting firm to
retain all such financial information in confidence.

4.4          Survival.  Except as otherwise provided in this Section 4, the
provisions of this Article 4 shall survive the expiration and termination of
this Agreement for a period of one calendar year following the last sale of
Product by Allos, its Affiliates or Permitted Sublicensees.

5.             PAYMENTS

5.1          Payment Terms.  Royalties and sublicense fees payable to Licensor
hereunder shall be due and payable thirty (30) days after the end of each
calendar quarter and shall be accompanied by a report as set forth in Article
4.  Payment of royalties and sublicense fees in whole or in part may be made in
advance of such due date.

5.2          Payment Method.  All payments by Allos under this Agreement shall
be paid in United States dollars, and all such payments shall be originated from
a United States bank located in the United States and made by bank wire transfer
in immediately available funds to such account as Licensor shall designate
before such payment is due.  Allos shall pay the full amount of the License Fee
due pursuant to Section 3.2 directly to SKI.  All other payments due under
Article 3 shall be paid by Allos to each of SKI, SRI, and SoRI in the following
ratio at the addresses set forth in Section 14.1: SKI shall receive [ * ] of any
amount due to Licensor; SRI shall receive [ * ] of any amount due to Licensor
and SoRI shall receive [ * ] of any amount due to Licensor.

5.3          Exchange Control.  If at any time legal restrictions prevent the
prompt remittance of part or all royalties and sublicense fees with respect to
any country in the Territory where the Product is sold, payment shall be made

13


--------------------------------------------------------------------------------


through such lawful means or methods, as Licensor reasonably shall determine.

5.4          Withholding Taxes.  All royalty payments and sublicense fees owing
from Allos to Licensor under this Agreement are net amounts, and shall be
grossed-up to account for any amounts required to be withheld by Allos under
applicable law, rule or regulation as payment for taxes applicable to such
royalty payments and sublicense fees, other than for United States income taxes
of Licensor.  If Allos is required by law, rule or regulation to withhold and
pay on behalf of Licensor taxes from any royalty payments or sublicense fees due
Licensor hereunder, Licensor shall cooperate with Allos and shall execute and
deliver such documents and take such other actions as Allos may reasonably
request, for the purpose of (a) obtaining an exemption from the tax withholding
requirements of the applicable country, (b) obtaining a refund of any taxes
actually paid by Allos on Licensor’s behalf to the applicable taxing authority
pursuant to said tax withholding requirements, and (c) otherwise seeking to
lawfully mitigate the amount of taxes required to be withheld from any payments
due to Licensor, pursuant to the applicable tax law.  If Licensor is able to
obtain a refund or credit attributable to any part of the taxes paid on behalf
of Licensor by Allos pursuant to this section, Licensor shall pay the amount of
such refund to Allos within thirty (30) days of obtaining such amount or credit.

5.5          Survival.  The provisions of this Article 5 shall survive the
expiration and termination of this Agreement for a period of one (1) calendar
year following the last sale of Product by Allos, its Affiliates and Permitted
Sublicensees.

6.             DILIGENCE OBLIGATIONS

6.1          Research and Development Efforts.  Allos shall use its Commercially
Reasonable Efforts to research, develop and conduct such research, preclinical
development and human clinical trials as necessary or desirable to obtain
regulatory approvals to manufacture and market, and to obtain necessary approval
to commence marketing and market Product in such countries as Allos determines
are commercially feasible.  Except as otherwise set forth in this Agreement,
Allos, at its sole expense, shall fund the costs of all research, preclinical
development and clinical trials, regulatory approval and commercialization of
the Products.

6.2          Records.  The parties shall maintain records, in sufficient detail
and in good scientific manner appropriate for patent and regulatory submission
purposes, which shall reflect all work done and results achieved in the
performance of its research and development regarding the Licensed Patent Rights
(including all data in the form required under all applicable laws and
regulations).

14


--------------------------------------------------------------------------------


6.3          Reports.  Within sixty (60) days following the end of each calendar
year during the term of this Agreement, Allos and Licensor shall prepare and
deliver to the other party a written summary annual report which shall describe,
in reasonably sufficient detail, as applicable to the activities being conducted
by the relevant party (a) the research performed to date employing the Licensed
Patent Rights and Licensed Know-How, (b) the progress of the development and
testing of Products in clinical trials, and (c) the status of obtaining the
necessary approvals to market Products.  Licensor and Allos shall meet annually
at Allos’ offices to discuss the report and the general progress of Products to
market.  In addition, Allos shall provide Licensor with written notice of all
regulatory filings and copies of submissions prior to the date of such
submissions, and written notice of all approvals obtained promptly after
obtaining such approvals.

6.4          Reversion of Certain Rights.  Allos agrees that during the term of
the Agreement it shall diligently develop and commercialize at least one Product
in the United States, in one or more countries of the EU, and in Japan.  For the
purposes of this Section 6.4, “diligent development” shall mean the
demonstration of continuing efforts by Allos, its Affiliates or its Permitted
Sublicensee to achieve the objectives set forth in the Clinical Development
Plan, and “diligent commercialization” shall mean the marketing of Product to
oncologists by Allos, its Affiliates or its Permitted Sublicensee’s or marketing
partner’s sales force, once regulatory approval has been obtained for the
applicable territory.  If Allos elects not to develop or commercialize at least
one Product in the United States, in one or more countries of the EU and in
Japan, Allos shall inform Licensor of its decision and the license granted to
Allos under this Agreement shall terminate, only in such Territory (the United
States, the EU or Japan) as Allos has elected not to develop and commercialize
at least one Product.  If Licensor believes that Allos is not diligently
developing or commercializing Product in a particular territory, Licensor shall
so inform Allos in writing, including a description of the basis for Licensor’s
belief.  If Allos disputes Licensor’s determination that a diligence failure has
occurred, such dispute shall be resolved pursuant to Article 13.  Upon the
finding by the Arbitrator (as defined in Article 13) that a diligence failure
has occurred, Allos shall have a sixty (60) day period after such Arbitrator
ruling within which to submit to Licensor a specific, objectively reasonable,
written plan designed to meet Allos’ diligence obligations as promptly as
practicable using Commercially Reasonable Efforts.  Each plan required pursuant
to this Section 6.4 (each, a “Remedial Plan”) shall be subject to (i) Licensor’s
written approval, such approval not to be unreasonably withheld, conditioned or
delayed, and (ii) the Arbitrator’s approval.  Allos shall have six (6) months to
demonstrate to Licensor’s satisfaction Allos’ compliance with the Remedial Plan,
failure of which shall result in the reversion to Licensor of the license
granted pursuant to Section 2.1 for the particular territory.  If Allos grants a
Sublicense under the provisions of Article 2.2 within the United States or the
EU, the

15


--------------------------------------------------------------------------------


Sublicense agreement shall contain development and commercialization diligence
obligations for activities within such territory in compliance with this Section
6.4.

6.5          Joint Advisory Committee.  For the purpose of expediting the
exchange of information between the parties to foster the successful development
of Products, Allos shall form a joint advisory committee (“JAC”) consisting of
representatives from each of SRI, SKI, SoRI and Allos.  The selection of the
representatives from the parties will be at the discretion of each of the
respective parties, but should include qualified technical and business
development staff The JAC shall meet twice annually at a location to be
determined by the Parties, and more often as mutually agreed by the Parties. 
Each party shall be responsible for any out-of-pocket travel and other expenses
its representatives incur to participate in JAC meetings.

7.             CONFIDENTIALITY

7.1          Confidential Information.  During the term of this Agreement, and
for a period of five (5) years following the expiration or earlier termination
hereof, each party shall exercise reasonable care to maintain in confidence all
information of the other party (including samples) disclosed by the other party
and identified as, or acknowledged to be, confidential (“Confidential
Information”), and shall not use, disclose or grant the use of the Confidential
Information except on a need-to-know basis to those directors, officers,
employees, agents, Permitted Sublicensees and permitted assignees, to the extent
such disclosure is reasonably necessary in connection with such party’s
activities as expressly authorized by this Agreement.  To the extent that
disclosure is authorized by this Agreement, prior to disclosure, each party
hereto shall obtain the written agreement of any such Person, who is not
otherwise bound by fiduciary obligations to such party, to hold in confidence
and not make use of the Confidential Information for any purpose other than
those permitted by this Agreement.  Each party shall notify the other promptly
upon discovery of any unauthorized use or disclosure of the other party’s
Confidential Information.

7.2          Permitted Disclosures.  The nonuse and nondisclosure obligations
contained in this article shall not apply to the extent that any receiving party
(“Recipient”) can demonstrate that: (a) the information was public knowledge at
the time of such disclosure by Recipient, or thereafter became public knowledge,
other than as a result of acts attributable to Recipient in violation hereof;
(b) the information was rightfully known by Recipient (as shown by its written
records) prior to the date of disclosure to Recipient by the other party
hereunder; (c) the information was disclosed to Recipient on an unrestricted
basis from a Third Party not under a duty of confidentiality to the other party;
or (d) the information was independently developed by employees or agents of
Recipient without

16


--------------------------------------------------------------------------------


access to the Confidential Information of the other party.  Notwithstanding the
foregoing, Recipient may (x) disclose information by law, order or regulation of
a governmental agency or a court of competent jurisdiction; (y) disclose
information to any governmental agency for purposes of obtaining approval to
test or market a Product; or (c) disclose information as necessary to file or
prosecute patent applications and prosecute or defend litigation; provided in
each case that Recipient shall provide written notice thereof to the other party
and sufficient opportunity to object, time permitting, to any such disclosure or
to request confidential treatment thereof.

7.3          No Use of Name.  Except as otherwise required by applicable law,
regulation or order of a governmental agency or court of competent jurisdiction,
neither party shall use the name of the other party or the other party’s
directors, officers or employees in any advertising, news release or other
publication, without the prior express written consent of the other party. 
Notwithstanding the above, Licensor acknowledges the importance of, and agrees
to cooperate with Allos, in the issuance of a press release upon execution of
this Agreement.

7.4          Publication Rights.  Licensor shall be free to use the results of
activities conducted in connection with the exercise of its reserved rights set
forth in Section 2.3 for its own non-commercial teaching, research, educational,
clinical and publication purposes so long as such use does not violate this
Article 7.  Licensor agrees to submit to Allos for its review and comment, a
copy of any proposed publication resulting from such activities at least
[ * ] prior to the estimated date of publication, and if no response is received
within [ * ] of the date submitted to Allos, it will be conclusively presumed
that the publication may proceed without delay.  If Allos feels that the
conclusions are not supported by the data or that there are factual errors in
the proposed publication, then the JAC shall meet to make a good faith attempt
to resolve such issues, and at Allos’ request Licensor shall delay publication
for an additional [ * ] to allow such discussion.  If Allos determines that the
proposed publication contains patentable subject matter that requires
protection, Allos may refer such subject matter to the JAC for review.  If the
JAC concurs with Allos’ determination, Licensor shall delay the publication for
a period of time for Licensor to pursue patent protection pursuant to Article 8.

8.             IP OWNERSHIP; PATENTS

8.1          Allos Improvements.  Allos shall solely own all Allos Improvements
developed, made or conceived of during the course of this Agreement solely by
employees or contractors of Allos, and all intellectual property rights therein,
including any patent rights claiming the Allos Improvements.  Allos shall
control the filing, prosecution and maintenance of patents claiming any Allos
Improvements at its own cost and using

17


--------------------------------------------------------------------------------


counsel of its choice and in such countries as Allos determines is appropriate.

8.2          Filing, Prosecution, and Maintenance.  Licensor shall have the sole
authority and control over the filing, prosecution and maintenance of the
Licensed Patent Rights; provided, however, that Licensor shall consult with
Allos on overall patent strategy.  In addition, Licensor’s patent counsel shall
keep Allos advised as to the status of the Licensed Patent Rights by providing
Allos, in a timely manner at least thirty (30) days prior to their due date,
with copies of all official documents and correspondence relating to the
prosecution, maintenance, and validity of the Licensed Patent Rights.  Allos
shall have fifteen (15) days to review and comment on such documents and
correspondence prior to the filing of said documents and correspondence and
Licensor shall give good faith consideration to any comments provided by Allos. 
Licensor shall diligently conduct such prosecution and maintenance of the
Licensed Patent Rights and shall not abandon any patent under prosecution, or
discontinue any maintenance obligation for issued patents, in each case within
the Licensed Patent Rights, without first notifying Allos at least sixty (60)
days prior to any bar date, of Licensor’s intention and reason therefore, and
providing Allos with reasonable opportunity to assume responsibility and control
of the prosecution and maintenance of such patent applications and patents. 
Notwithstanding the above, failure to strictly adhere to the timelines for
notification under this Article 8.2 shall not constitute a material breach of
this Agreement.

8.3          Costs.  Allos shall reimburse Licensor for all patent costs
incurred by Licensor prior to the Effective Date, as evidenced by written
documentation, up to a maximum amount of [ * ], such payment to be made within
thirty (30) days of receipt by Allos of such documentation.  Allos shall pay all
costs of filing, prosecuting and maintaining the Licensed Patent Rights
necessary for Products incurred after the Effective Date.

Allos shall have the right to discontinue financial support as provided in
Article 8.4.

8.4          Assumption of Patent Costs by Licensor.  If Allos informs Licensor
of its intention to discontinue financial support of any patent or patent
application within the Licensed Patent Rights necessary for Products, Licensor
shall be entitled to reassume financial responsibility therefore.  In the event
Licensor continues to prosecute or maintain the patent or patent application in
question, Allos’ right and license under such patent or patent application shall
be terminated; provided, however, that if Allos elects to discontinue financial
support for such patent or patent application, Licensor may also elect to
discontinue financial support for such patent or patent application.  If any
Major Country is restricted from

18


--------------------------------------------------------------------------------


the Territory pursuant to Section 6.4, Allos shall have no further obligations
to provide financial support for any patent or patent application effective
within such Major Country, and Licensor, at its discretion shall reassume
financial responsibility therefor.

8.5          Enforcement of Patent Rights.  Each party promptly shall notify the
other party of any infringement known to it of the Licensed Patent Rights and
shall provide the other party with the available evidence, if any, of such
infringement.  Allos, at its sole expense, shall have the right (but not the
obligation) to determine the appropriate course of action to enforce the
Licensed Patent Rights or otherwise abate the infringement thereof, to take (or
refrain from taking) appropriate action to enforce the Licensed Patent Rights,
to control any litigation or other enforcement action and to enter into, or
permit, the settlement of any such litigation or other enforcement action with
respect to the Licensed Patent Rights, and shall consider, in good faith, the
interests of Licensor in so doing.  Within ninety (90) days after notice of a
substantial and continuing infringement of the Licensed Patent Rights, Allos
shall notify Licensor whether or not Allos intends to take action against the
alleged infringer.  If Allos notifies Licensor that it does not intend to take
action, or if within one hundred eighty (180) days after receipt of notice Allos
does not abate such infringement or file suit to enforce the Licensed Patent
Rights against each infringing party, Licensor shall have the right to take
whatever action it deems appropriate to enforce the Licensed Patent Rights,
including bringing and controlling at its own expense a legal action in which,
if legally necessary, Allos may be a named plaintiff.  The party controlling any
such enforcement action shall not settle the action or otherwise consent to a
judgment in such action that results in any grant to the third party of rights
under the Licensed Patent Rights, without the prior written consent of the
non-controlling party which consent shall not be unreasonably withheld.  All
monies recovered upon the final judgment or settlement of any such suit to
enforce the Licensed Patent Rights shall, after payment of expenses, be retained
by the party controlling the enforcement.  Each party shall reasonably cooperate
with the other party in the planning and execution of any action to enforce the
Licensed Patent Rights; provided, however, each party shall be reimbursed for
reasonable expenses, including legal fees, for such cooperation.

8.6          Infringement Actions by Third Parties.  Allos shall promptly notify
Licensor in writing of any allegation by a Third Party that the activity of
Allos or its Affiliates, Permitted Sublicensees or customers pursuant to this
Agreement infringes or may infringe the patent rights of such Third Party, where
the alleged infringing process, method or composition is claimed under a Valid
Patent Claim.  Allos shall have the right, in its sole discretion, to control
the defense of such suit at its own expense, in which event Licensor shall have
the right to be represented by advisory counsel of its own selection at its own
expense, shall cooperate fully in the defense

19


--------------------------------------------------------------------------------


of such suit, and shall furnish to Allos all evidence and assistance in its
control.  Allos may not settle the suit or otherwise consent to an adverse
judgment in such suit that diminishes the rights or interests of Licensor or
imposes additional obligations on Licensor, without the express written consent
of Licensor.  Any judgments, settlements or damages payable with respect to
legal proceedings covered by this article shall be paid by Allos.

8.7          Patent Markings.  Allos, its Affiliates and Permitted Sublicensees
shall mark each Product sold by them with the appropriate marking, giving notice
to the public that such Product is patented, by fixing thereon either the word
“patent” or the abbreviation “pat”, together with the number of such issued
patent of the Licensed Patent Rights.  Licensor shall keep Allos informed of all
applicable patent markings, and upon request by Allos, shall inform Allos
whether a patent marking is required for a specific Product.

8.8          Licensor Covenant.  Licensor agrees that Licensor shall not, for
the duration of this Agreement, enter into any agreement with any Third Party to
license any rights held by Licensor with respect to US Patent No. [ * ],
entitled [ * ] in a field of use that includes [ * ].

9.             TERM AND TERMINATION

9.1          Expiration.  Subject to the provisions of this article, this
Agreement shall expire on a country-by-country basis on the expiration of the
License Term.

9.2          Termination by Allos.  Allos may terminate this Agreement, in its
sole discretion, upon thirty (30) days prior written notice to Licensor.

9.3          Termination for Failure to Transfer IND.  If the IND is not
transferred to Allos within one (1) month after the Effective Date and such
failure is not due to a delay by the FDA directly or indirectly caused by
Licensor or Allos, such failure to timely transfer the IND shall be deemed a
material breach of this Agreement, pursuant to which Allos may terminate this
Agreement by providing written notice to Licensor as provided in Article
9.4(a).  If Licensor has not cured the breach within ninety (90) days, Allos
shall so notify Licensor (each of SKI, SRI, and SoRI), and within five (5) days
of receipt of such notice, Licensor shall return the License Fee to Allos. 
Within thirty (30) days of its notice to Licensor of its failure to cure the
breach under this Section 9.3, Allos shall return to the Licensor the Product
Data Package, any remaining PDX material, and any other documentation or
materials received from Licensor as of the effective date of such termination.

9.4          Termination for Cause.  Except as otherwise provided in Article 12
below regarding force majeure, either party may terminate this

20


--------------------------------------------------------------------------------


Agreement: (a) upon or after the breach of any material provision of this
Agreement by the other party if the other party has not cured such breach within
ninety (90) days after receipt of written notice thereof by the nonbreaching
party; or (b) if the other party voluntarily commences any action or seeks any
relief regarding its liquidation, reorganization, dissolution or similar act or
under any bankruptcy, insolvency or similar law; or (c) if a proceeding is
commenced or an order, judgment or decree is entered seeking the liquidation,
reorganization, dissolution or similar act or any other relief under any
bankruptcy, insolvency or similar law against the other party, without its
consent, which continues undismissed or unstayed for a period of sixty (60)
days.

9.5          Effect of Expiration or Termination.  Expiration or termination of
this Agreement shall not relieve the parties of any obligation accruing prior to
such expiration or termination, and the provisions of Articles 7, 8.4, 8.5, 9.5,
9.6, 10, 14.1, 14.2 and such other provisions by their terms as set forth
herein, shall survive the expiration or termination of this Agreement.  Upon
expiration of this Agreement under Article 9.1, above, Allos shall have a
fully-paid, non-exclusive worldwide license (including the exclusive right to
grant sublicenses) under the Licensed Know-How, to make, have made, use, offer
for sale, sell and import Products.  Upon termination of this Agreement by Allos
under Article 9.2, above, or by Licensor under Article 9.4, above, the license
granted to Allos under Article 2.1, herein, shall terminate, subject to Article
9.6 and Licensor shall automatically have a fully-paid, non-exclusive, worldwide
license (including the right to grant sublicenses) under the Allos Improvements,
to make, have made, use, offer for sale, sell and import Products.

9.6          Disposition of Products on Hand Upon Termination.  Upon termination
of this Agreement by either party (a) Allos shall provide Licensor with a
written statement of the amount of inventory of all Products in process of
manufacture and in stock, and shall have the privilege of disposing of such
Products, but not more, for a period of one (1) year from the date of
termination, and (b) Allos shall pay royalties and sublicense fees at the rate
and at the time herein provided under Articles 3 and 4 hereof.  The provisions
of Section 9.6(a) shall survive the termination of this Agreement for a period
of one (1) year and the provisions of Section 9.6(b) shall survive the
termination of this Agreement until all amounts owing to Licensor by Allos, its
Affiliates and Permitted Sublicensees have been paid.

9.7          Allos Data.  Notwithstanding anything to the contrary in this
Agreement, if this Agreement is terminated pursuant to the provisions of Article
9.2 or by Licensor pursuant to 9.4, herein, upon Licensor’s request not more
than one hundred twenty (120) days after such termination, (a) within ninety
(90) days after such request, Allos shall provide Licensor with copies of all
data and information generated by Allos’ research and development

21


--------------------------------------------------------------------------------


activities, and all regulatory submissions and approvals, if any, regarding
actual or potential Products; provided, however that if such termination occurs
after the initiation of a Phase II Trial, Licensor shall reimburse Allos for its
reasonable costs to assemble and provide the data to Licensor, (b) Licensor
shall have the right to use and reference all such data, information and
submissions without restriction, and (c) Allos shall execute all such documents
and instruments reasonably necessary to enable Licensor to use and reference all
such data, information and submissions.  ALLOS MAKES NO REPRESENTATIONS AND
WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, REGARDING SUCH DATA, INFORMATION AND
SUBMISSIONS PROVIDED TO LICENSOR IN (A) ABOVE, AND LICENSOR AGREES THAT ANY SUCH
USE AND REFERENCE OF SUCH DATA, INFORMATION AND SUBMISSIONS SHALL BE AT
LICENSOR’S OWN RISK.

10.          INDEMNIFICATION AND INSURANCE

10.1        Indemnification.

10.1.1     Allos shall indemnify, defend and hold harmless Licensor, its
directors, officers, employees and agents from all losses, liabilities, damages
and expenses (including reasonable attorneys’ fees and costs) (collectively
“Losses”) that they may suffer as a result of any claims, demands, actions or
other proceedings (collectively, “Claims”) made or instituted by any Affiliate,
Permitted Sublicensee or Third Party against any of them to the extent that such
Claims arise or relate to: (a) a breach of any of Allos’ representations and
warranties set forth in Article 11; or (b) the possession, research,
development, manufacture, use, sale or administration of Product by Allos, its
Affiliates and Permitted Sublicensees; except to the extent such Claims are
based on (x) the gross negligence or intentional misconduct of Licensor, (y) any
defect in any PDX provided by Licensor to Allos under this Agreement, or are
Claims for which Licensor is obligated to indemnify Allos pursuant to Section
10.1.2, 10.1.3 or 10.1.4.

10.1.2     SRI shall indemnify, defend and hold harmless Allos, its directors,
officers, employees and agents from all Losses that they may suffer as a result
of any Claims made or instituted by any Third Party against any of them to the
extent that such Claims arise or relate to (a) a breach of any of SRI’s
respective representations and warranties set forth in Article 11; or (b) the
possession, research, development or use by SRI in the exercise of its reserved
rights under Section 2.3 of any PDX not provided by or on behalf of Allos;
except to the extent such Claims are Claims for which Allos is obligated to
indemnify SRI pursuant to Section 10.1.1.

22


--------------------------------------------------------------------------------


10.1.3     SoRI shall indemnify, defend and hold harmless Allos, its directors,
officers, employees and agents from all Losses that they may suffer as a result
of any Claims made or instituted by any Third Party against any of them to the
extent that such Claims arise or relate to (a) a breach of any of SoRI’s
respective representations and warranties set forth in Article 11; or (b) the
possession, research, development or use by SoRI in the exercise of its reserved
rights under Section 2.3 of any PDX not provided by or on behalf of Allos;
except to the extent such Claims are Claims for which Allos is obligated to
indemnify SoRI pursuant to Section 10.1.1.

10.1.4     SKI shall indemnify, defend and hold harmless Allos, its directors,
officers, employees and agents from all Losses that they may suffer as a result
of any Claims made or instituted by any Third Party against any of them to the
extent that such Claims arise or relate to: (a) a breach of any of SKI’s
respective representations and warranties set forth in Article 11; (b) the
administration by SKI in the exercise of its reserved rights under Section 2.3
of any PDX not provided by or on behalf of Allos; or (c) any activities
conducted in connection with a SKI Trial; except to the extent such Claims are
Claims for which Allos is obligated to indemnify SKI pursuant to Section 10.1.1.

10.2        Indemnification Procedure.  Each party (the “Indemnified Party”)
shall promptly notify the other party (the “Indemnifying Party”) of any claim,
demand, action or other proceeding with respect to which the Indemnified Party
intends to claim such indemnification.  The Indemnifying Party shall the
exclusive ability to defend any such claim, demand, action or other proceeding
at its expense using counsel of its choice.  The Indemnifying Party’s indemnity
obligations under this article shall not apply to amounts paid in any settlement
if effected without the consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed.  The Indemnifying Party shall not
settle or consent to an adverse judgment in any such claim, demand, action or
other proceeding that adversely affects the rights or interests of the
Indemnified Party or imposes additional obligations on Indemnified Party,
without the prior express written consent of Indemnified Party.  The Indemnified
Party, its employees and agents, shall reasonably cooperate with Indemnifying
Party and its legal representatives in the investigation of any claim, demand,
action or proceeding covered by this indemnification.

10.3        LIMITATION ON LIABILITY AND DISCLAIMER OF WARRANTIES.

10.3.1     LIMITED LIABILITY.  ANY PDX PROVIDED TO ALLOS HEREUNDER IS PROVIDED
“AS IS” FOR NON-HUMAN

23


--------------------------------------------------------------------------------


PURPOSES ONLY.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER, ITS
AFFILATES, PERMITTED SUBLICENSES OR ANY THIRD PARTY FOR ANY SPECIAL,
CONSEQUENTIAL OR INCIDENTAL DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR WITH RESPECT TO ANY CLAIM, DEMAND, ACTION OR OTHER PROCEEDING RELATING TO
THIS AGREEMENT HOWEVER CAUSED, AND ON ANY THEORY OF LIABILITY (INCLUDING
NEGLIGENCE) AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.  IN NO EVENT SHALL LICENSOR’S LIABILITY OWING TO ALLOS, ITS
AFFILIATES, PERMITTED SUBLICENSEE OR ANY THIRD PARTY WITH RESPECT TO ANY CLAIM,
DEMAND, ACTION OR OTHER PROCEED RELATING TO THIS AGREEMENT EXCEED THE TOTAL
AMOUNT ACTUALLY PAID LICENSOR BY ALLOS UNDER THIS AGREEMENT.

10.3.2     DISCLAIMER OF WARRANTIES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION
MADE OR WARRANTY GIVEN BY LICENSOR THAT ANY VALID PATENT HAS ISSUED OR WILL
ISSUE BASED UPON THE LICENSED IP, OR THAT THE USE OF THE LICENSED IP WILL NOT
INFRINGE THE PATENT OR PROPRIETARY RIGHTS OF ANY OTHER PERSON.  FURTHERMORE,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, LICENSOR MAKES NO
OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
LICENSED IP, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

11.          REPRESENTATIONS AND WARRANTIES

Each party hereby represents and warrants to the other party as follows:

11.1        Corporate Existence and Power.  Such party (a) is a corporation duly
organized, validly existing and in good standing under the laws of the state in
which it is incorporated; (b) has the corporate power and authority and the
legal right to own and operate its property and assets, to lease the property
and assets it operates under lease, and to carry on its business as it is now
being conducted; and, (c) is in compliance with all requirements of applicable
law, except to the extent that any noncompliance would not have a material
adverse effect on the properties, business, financial or

24


--------------------------------------------------------------------------------


other condition of it and would not materially adversely affect its ability to
perform its obligations under this Agreement.

11.2        Authorization and Enforcement of Obligations.  Such party (a) has
the corporate power and authority and the legal right to enter into this
Agreement and to perform its obligations hereunder; and (b) has taken all
necessary corporate action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder.  This
Agreement has been duly executed and delivered on behalf of such party, and
constitutes a legal, valid, binding obligation, enforceable against such party
in accordance with its terms.

11.3        No Consents.  All necessary consents, approvals and authorizations
of all governmental authorities and other Persons required to be obtained by
such party in connection with this Agreement have been obtained.

11.4        No Conflict.  The execution and delivery of this Agreement and the
performance of such party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws or regulations; and (b) do not
conflict with, or constitute a default under, any contractual obligation of it.

11.5        Patent Representations.  Licensor represents and warrants that as of
the Effective Date, and without independent inquiry, to Licensor’s knowledge (a)
the Licensed Know-How and the claims of the Licensed Patent Rights do not fall
within the claims of, or otherwise infringe, any Third Party patent, patent
application or trade secret; (b) none of the Licensed Patent Rights are invalid
or unenforceable; (c) there are no claims, judgments or settlements against or
owed by it relating to the Licensed IP; and (d) PDX has not been licensed to any
Third Party and is not subject to any option or other contractual right of any
Third Party.

11.6        Regulatory Representations.  As of the Effective Date, to SKI’s
knowledge, (a) it has complied in all material respects with all applicable laws
and regulations in connection with the preparation and submission of any filings
directly related to PDX with any regulatory authority; (b) it has filed with
applicable regulatory authorities all required and material notices,
supplemental applications and annual or other reports, including adverse
experience reports, with respect to PDX; and (c) there is no pending or overtly
threatened action by the regulatory authorities that will have a material
adverse effect on the regulatory approval of the PDX or any Products.

12.          FORCE MAJEURE

Except with regard to the payment of money, neither party shall be held liable
or responsible to the other party nor be deemed to have defaulted under or
breached

25


--------------------------------------------------------------------------------


this Agreement for failure or delay in fulfilling or performing any term of this
Agreement to the extent, and for so long as, such failure or delay is caused by
or results from causes beyond the reasonable control of the affected party
including but not limited to fires, earthquakes, floods, embargoes, wars, acts
of war (whether war is declared or not), acts of terrorism, insurrections,
riots, civil commotions, strikes, lockouts or other labor disturbances, acts of
God or acts, omissions or delays in acting by any governmental authority or
other party.

13.          DISPUTE RESOLUTION

Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, or any failure to agree where agreement of the parties is
necessary pursuant hereto, including the determination of scope of this
Agreement to arbitrate, shall be resolved by the following procedures:

13.1        Attempt to Resolve Dispute.  The parties shall use all reasonable
efforts to amicably resolve the dispute through direct discussions.  The senior
management of each party commits itself to respond promptly to any such
dispute.  Either party may send written notice to the other party identifying
the matter in dispute and invoking the procedures of this article.

13.2        Application to Binding Arbitration.  If after thirty (30) days from
the first written notice of dispute, the parties fail to resolve the dispute by
written agreement, either party may submit the dispute to final and binding
arbitration administered by the AAA, and conducted in New York, New York,
pursuant to the Commercial Arbitration Rules of the AAA at the time of
submission.  The arbitration shall be held before a single neutral, independent,
and impartial arbitrator (the “Arbitrator”).

13.3        Binding Arbitration Procedure.  Unless the parties have agreed upon
the selection of the Arbitrator before then, the AAA shall appoint the
Arbitrator as soon as practicable, but in any event within thirty (30) days
after the submission to AAA for binding arbitration.  The Arbitrator’s award
shall be a final and binding determination of the dispute and shall be fully
enforceable as an arbitration award by the New York courts in accordance with
New York law.  The prevailing party in such arbitration shall be entitled to
recover its reasonable attorneys’ fees and expenses, including arbitration
administration fees, incurred in connection with such proceeding.  Neither party
nor the Arbitrator may disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of both parties.

14.          MISCELLANEOUS

14.1        Licensor Representative and Notices.  Except as otherwise set forth
herein, SKI shall be the designated representative of Licensor for all matters
hereunder.  All notices, correspondence, communications and

26


--------------------------------------------------------------------------------


directions to, and communications and directions from Licensor shall be through
SKI.  Any consent, notice or report required or permitted to be given or made
under this Agreement by one party to the other party shall be in writing,
delivered by any lawful means and addressed to the other party at its address
indicated below, or to such other address as the addressee shall have last
furnished in writing to the addressor.  Except as otherwise provided in this
Agreement, such consent, notice or report shall be effective upon receipt by the
addressee.

If to Licensor, for technical matters:

 

If to Licensor, for all other matters:

 

 

 

 

 

 

 

Sloan-Kettering Institute for Cancer Research
1275 York Avenue
New York, NY 10021
Attn: Director, Office of Industrial Affairs
Telephone: (212) 639-6181
Facsimile: (212) 717-3439

 

Sloan-Kettering Institute for Cancer Research
1275 York Avenue
New York, NY 10021

Attn: Director, Office of Industrial Affairs
Telephone: (212) 639-6181
Facsimile: (212) 717-3439

 

 

 

 

 

 

 

With a copy to:

 

With a copy to:

 

 

 

 

 

 

 

Southern Research Institute
2000 Ninth Avenue South
Post Office Box 55305

Birmingham, AL 35255-5305

Attn: President/CEO
Telephone: (205) 581-2470
Facsimile: (205) 581-2568

 

Southern Research Institute
2000 Ninth Avenue South
Post Office Box 55305
Birmingham, AL 35255-5305
Attn: Legal Counsel
Telephone: (205) 934-3474
Facsimile: (205) 975-6079

 

 

 

 

 

 

 

SRI International
333 Ravenswood Avenue

Menlo Park, CA 94025-3493
Attn: Senior Director, Business Development, Biopharmaceutical Division
Telephone: (650) 859-4886
Facsimile: (650) 859-3041

 

SRI International

333 Ravenswood Avenue
Menlo Park, CA 94025-3493
Attn: General Counsel


Telephone: (650) 859-6068
Facsimile: (650) 859-3834

 

 

 

 

 

 

 

All payments to the respective party:

 

If by Electronic Funds Transfer Method

 

 

27


--------------------------------------------------------------------------------


 

 

Sloan-Kettering Institute for Cancer Research
1275 York Avenue
New York, NY 10021
Attention: Accounting

 

Citibank
399 Park Avenue

New York, NY 10022
For credit to the account of:

Sloan-Kettering Institute for Cancer Research
Account No. [ * ]
ABA No. [ * ]

 

 

 

 

 

 

Reference: SK 7547

 

 

 

 

 

 

 

 

 

 

 

 

Southern Research Institute
2000 Ninth Avenue South
Post Office Box 55305
Birmingham, AL 35255-5305

Attention: Accounting
Reference: PDX

 

First Commercial Bank
800 Shades Creek Parkway
Birmingham, AL 35209
For credit to the account of:
UAB Research Foundation
Account number: [ * ]
ABA number: [ * ]

 

 

 

 

 

 

 

SRI International
333 Ravenswood Avenue

Menlo Park, CA 94025-3493
Attention: Accounting
Reference: W33P69 1.380

 

Wells Fargo Bank
400 Hamilton Avenue

Palo Alto, CA 94301
For credit to the account of:
SRI International
Account number: [ * ]
ABA number: [ * ]

 

 

 

 

 

 

 

If to Allos, for technical matters:
11080 Circle Point Road, Suite 200
Westminster, CO 80020
Attn: Senior Medical Director

Telephone: (303) 426-6262

Facsimile: (303) 412-9160

 

If to Allos, for all other matters:
11080 Circle Point Road, Suite 200
Westminster, CO 80020
Attn: Senior Director, Corporate Development
Telephone: (720) 540-5245
Facsimile: (303) 426-4731

 

 

14.2        Governing Law.  This Agreement, including the decision to arbitrate
and any decision by an arbitrator pursuant to Article 13, above, shall be
governed by and construed in accordance with the laws of the State of New York,
without the application of any principle that leads to the application of the
laws of any other jurisdiction, and shall not be governed by the United Nations
Convention on Contracts for the International Sale of Goods.

14.3        U.S. Export Laws and Regulations.  Each party hereby acknowledges
that the rights and obligations of this Agreement are subject to the laws and
regulations of the United States relating to the export of products and
technical information.  Without limitation, each party shall comply with all
such laws and regulations.

28


--------------------------------------------------------------------------------


14.4                        No Other Rights.  This Agreement shall not be
construed to grant any license or other rights to Allos in any patent rights,
know-how or other technology of Licensor, except as expressly provided in this
Agreement.

14.5                        Assignment.  Allos shall not assign its rights or
obligations under this Agreement, in whole or in part, by operation of law or
otherwise, without the prior written consent of Licensor.  Allos shall, however,
be entitled to assign its rights and obligations under this agreement to the
purchaser of Allos’ entire business to which this Agreement pertains, without
Licensor’s prior written consent.  Any purported assignment in violation of this
article shall be null and void.

14.6                        Waivers and Amendments.  No change, modification,
extension, termination or waiver of this Agreement, or any of the provisions
herein contained, shall be valid unless made in writing and signed by duly
authorized representatives of the parties hereto.

14.7                        Entire Agreement.  This Agreement embodies the
entire understanding between the parties and supersedes any prior understanding
and agreements between and among them respecting the subject matter hereof. 
There are no representations, agreements, arrangements or understandings, oral
or written, between the parties hereto relating to the subject matter of this
Agreement which are not fully expressed herein.

14.8                        Severability.  Any of the provisions of this
Agreement which are determined to be invalid or unenforceable in any
jurisdiction shall be ineffective to the extent of such invalidity or
unenforceability in such jurisdiction, without rendering invalid or
unenforceable the remaining provisions hereof and without affecting the validity
or enforceability of any of the terms of this Agreement in any other
jurisdiction.

14.9                        Waiver.  The waiver by either party hereto of any
right hereunder or the failure to perform or of a breach by the other party
shall not be deemed a waiver of any other right hereunder or of any other breach
or failure by said other party whether of a similar nature or otherwise.

14.10                 Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

29


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

SRI INTERNATIONAL

 

ALLOS THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ Curtis Carlson, Ph.D.

 

By:

/s/ Michael E. Hart

 

 

 

 

Name: Curtis Carlson, Ph.D.

 

Name: Michael E. Hart

Title: President & Chief Executive Officer

 

Title: President & Chief Executive Officer

 

 

 

Date:

1/9/2003

 

Date:

1/14/03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLOAN-KETTERING INSTITUTE
FOR CANCER RESEARCH

 

SOUTHERN RESEARCH INSTITUTE

 

 

 

 

 

 

By:

/s/ James S. Quirk

 

By:

/s/ Lucy Hicks

 

 

 

 

 

Name: James S. Quirk

 

 

 

Name: Lucy Hicks

 

 

Title:   Senior Vice President,
            Research Resources Management

 

Title:  Intellectual Property Manager
           & Legal Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

1/20/03

 

Date:

01/15/2003

(SK#7547)

(SRI# W33P69 1.380)

(SoRI #PDX)

30


--------------------------------------------------------------------------------


EXHIBIT A
LICENSOR PATENT RIGHTS

[ * ]

31


--------------------------------------------------------------------------------


EXHIBIT B
CLINICAL DEVELOPMENT PLAN

PDX Development Plan

Prepared for SRI, MSK and SoRI

By

Allos Therapeutics, Inc

32


--------------------------------------------------------------------------------


[ * ]

33


--------------------------------------------------------------------------------


EXHIBIT C
PRODUCT DATA PACKAGE

Allos desires to obtain all of the following data, documents and materials
listed below to fulfill completion of the technology transfer process.  However,
it is recognized that some of this information may have already been received by
Allos, may not be available, or not in Licensor’s possession.  Allos also
recognizes that in certain instances, data comparing PDX to Third Party
molecules may be confidential under the terms of Material Transfer Agreements or
other Agreements between SKI and Third Parties, and may not be available for
disclosure to Allos under the terms of those agreements.

CMC

·                  All synthesis, manufacturing and analytical information
pertaining to PDX, including all reports.  If reports are not available, a
summary of efforts completed to date

·                  Disclose all known significant problems or issues that can
affect drug substance or drug product attributes or quality

·                  Disclose any known conflict of interest or potential patent
issues

·                  All bulk inventory (or at least [ * ])

·                  Provide available samples of all synthetic intermediates,
impurities, degradation products, internal or external standards and reference
materials.  Include analytical methods, method development, stability efforts
and pertinent reports

·                  All work associated with PDX individual diastereomer
synthesis, analysis and separation efforts

Clinical

·                  All protocols

·                  IRB approvals for all protocols and amendments

·                  All correspondence with FDA

·                  All clinical data from studies (to be reviewed by Allos at
SKI’s facilities, and provided to Allos subject to all applicable Federal and
State regulations including the HIPAA regulations)

·      Flow sheets

·      Scans (reports, copies of films, if available)

·      Copies of all informed consents

·      Electron copies of all patients charts

·                  Annual report (if available)

34


--------------------------------------------------------------------------------


Pre-clinical

·                  Data on antitumor efficacy, including, the raw data from
experiments that have not been published (e.g., tumor measurements from
individual animals, etc.)

·                  Any data regarding [ * ]

·                  Toxicology data from any species

·                  Safety data from any species

·                  Pharmacokinetics, ADME data from any species

·                  Any data (in vitro, in vivo, tox, safety, PK, ADME) involving
PDX in combination with other agents, including [ * ], subject to SKI’s
obligations to Third Parties as above).

·                  Any data from the above categories comparing PDX with other
analogs (methotrexate, edatrexate, etc.)

35


--------------------------------------------------------------------------------


FIRST AMENDMENT TO
LICENSE AGREEMENT

(SK#7547.A1)

This FIRST AMENDMENT TO LICENSE AGREEMENT (this “Amendment”), dated as of May 9,
2006, is entered into between SRI INTERNATIONAL, a California not-for-profit
corporation (“SRI”), SLOAN-KETTERING INSTITUTE FOR CANCER RESEARCH, a New York
not-for-profit corporation (“SKI”), SOUTHERN RESEARCH INSTITUTE, an Alabama
not-for-profit corporation (“SoRI” and, together with SRI and SKI, the
“Licensor”), and ALLOS THERAPEUTICS, INC., a Delaware corporation (“Allos”).

WITNESSETH

WHEREAS, Licensor and Allos are parties to that certain License Agreement dated
as of December 23, 2002 (the “License Agreement”), pursuant to which Allos
obtained from Licensor an exclusive license to certain patent rights and
know-how relating to a proprietary compound known as PDX;

WHEREAS, the parties desire to amend the License Agreement to add certain patent
applications to the list of licensed patent rights thereunder;

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

AGREEMENT

1.             All capitalized terms used but not defined herein shall have the
meanings assigned to them in the License Agreement.

2.             Exhibit A to the License Agreement is hereby amended by adding
the following patent applications (the “Additional Patents”) to the list of
Licensed Patent Rights thereunder:

[ * ]

3.             As consideration for the rights granted to Allos herein, Allos
shall pay to Licensor a license fee of [ * ] upon the effective date of this
Amendment.

4.             Licensor hereby represents and warrants to Allos that: (a) it has
taken all necessary corporate action to authorize the execution and delivery of
this Amendment; (b) this Amendment has been duly executed and delivered on
behalf of Licensor, and constitutes a legal, valid, binding obligation,
enforceable against Licensor in accordance with its terms; and (c) as of the
effective date of this Amendment, and without independent inquiry, to Licensor’s
knowledge, (i) the claims of the Additional Patents do not fall within the
claims of, or otherwise infringe, any Third Party patent, patent application or
trade secret, (ii) none of the Additional Patents are invalid or unenforceable,
and (iii)


--------------------------------------------------------------------------------


there are no claims, judgments or settlements against or owed by it relating to
the Additional Patents.

5.             This Amendment shall be governed by and construed in accordance
with the laws of the State of New York, without the application of any principle
that leads to the application of the laws of any other jurisdiction, and shall
not be governed by the United Nations Convention on Contracts for the
International Sale of Goods.

6.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

7.             This Amendment shall be effective upon its execution by each of
SRI, SKI, SoRl and Allos.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first set forth above.

SRI INTERNATIONAL

 

ALLOS THERAPEUTICS, INC.

 

 

 

By:

/s/ Gary Segar

 

By:

/s/ Marc Graboyes

 

 

 

 

Name:

Gary Segar

 

Name:

Marc Graboyes

 

 

 

 

Title:

Contracts Manager

 

Title:

VP, General Counsel

 

 

 

 

 

 

 

 

 

 

SLOAN-KETTERING INSTITUTE FOR
CANCER RESEARCH

 

SOUTHERN RESEARCH INSTITUTE

 

 

 

By:

/s/ Gustave Bernhardt

 

By:

/s/ David Mason

 

            Gustave J. Bernhardt

            Director,
            Research and Resource Marketing

 

 

 

 

 

Name:

David Mason

 

 

 

 

Title:

Director CIP

 

 


--------------------------------------------------------------------------------